DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee [US 2013/0111153] in view of Subbarao et al. [US 2020/0004701].
Claim 1 is rejected over Lee and Subbarao.
“A distributed storage system that manages data distributed to a plurality of storage devices, the distributed storage system comprising: a plurality of storage apparatuses; and” as [Fig. 1] (Fig. 1 shows a distributed storage system with plurality of storage nodes.)
“an in-charge storage apparatus, wherein the storage apparatus includes a processor unit,” as [Fig. 1, element 102 and 140] (The element 102 is the in-charge apparatus for the storage system management. The controller 140 is the processor unit.)
“the storage apparatus becomes the in-charge storage apparatus in a non-storage state where data of the logical unit is not stored in the data area of the storage device that is accessible to itself when receiving a transfer of charge of the logical unit from another storage apparatus, and a processor unit of the in-charge storage apparatus is configured to receive a read request for a logical unit that is in charge itself,” as “The distributed storage managing apparatus 102 may receive a data request from the client 103 and process the received data request. The data request may be a data write request or a data read request.” [¶0044 and Fig. 1] (The management unit handles read/write requests and process the data requests. Data is stored in the SN units as shown in figure 1.)
Lee does not explicitly teach the storage device includes a data area used to store data, and a cache area used to cache data,
the in-charge storage apparatus is a storage apparatus in charge of an access to each logical unit that manages data,
obtain data of a target area of the logical unit in the non-storage state based on data of the storage device of another storage apparatus, and transmit the obtained data of the target area of the logical unit to a request source of the read request, and store the obtained data of the target area of the logical unit to a cache area of the storage device that is accessible to itself.
“the storage device includes a data area used to store data, and a cache area used to cache data,” as “the remotely addressable memory is configured to allocate a transfer buffer space in the remotely addressable memory and the requested hosted service includes a data transfer between the transfer buffer space and at least one of the plurality of peer storage devices.” [¶0007] (Each storage device has a data area to store data and buffer area for caching data for I/O operations.)
“the in-charge storage apparatus is a storage apparatus in charge of an access to each logical unit that manages data,” as “the storage device further comprises a logical mapping memory that includes storage device media logical mapping information for the storage device and host logical mapping information for at least one of the plurality of peer storage devices.” [¶0008] (Managing logical units of storages)
“obtain data of a target area of the logical unit in the non-storage state based on data of the storage device of another storage apparatus, and transmit the obtained data of the target area of the logical unit to a request source of the read request, and store the obtained data of the target area of the logical unit to a cache area of the storage device that is accessible to itself.” as “the remotely addressable memory is configured to allocate a transfer buffer space in the remotely addressable memory and the requested hosted service includes a data transfer between the transfer buffer space and at least one of the plurality of peer storage devices.” [¶0007] (Before transferring, data is temporarily stored in the buffer.)
Lee and Subbarao are analogous arts because they teach distributed storage system management. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lee and Subbarao before 
Claim 13 is rejected over Lee and Subbarao with the same rationale of rejection of Claim 1.
Claim 14 is rejected over Lee and Subbarao with the same rationale of rejection of Claim 1.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee [US 2013/0111153] in view of Subbarao et al. [US 2020/0004701] and in further view of Pham et al. [US 2019/0004970].
Claim 12 is rejected over Lee, Subbarao and Pham.
The combination of Lee and Subbarao does not explicitly teach wherein the processor unit of the storage apparatus is configured to generate a free area by moving the data of the data area of the storage device to a data area of a storage device of another storage apparatus when there is no free area which is allocated as the cache area in the storage device when storing the data of the logical unit in the cache area, and allocate the free area to the cache area.
However, Pham teaches “wherein the processor unit of the storage apparatus is configured to generate a free area by moving the data of the data area of the storage device to a data area of a storage device of another storage apparatus when there is no free area which is allocated as the cache area in the storage device when storing the data of the logical unit in the cache area, and allocate the free area to the cache area.” as “When a cache becomes full, the associated cache agent or controller frees up space by evicting existing cache lines from the 
Lee, Subbarao and Pham are analogous arts because they teach distributed storage system management. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lee, Subbarao and Pham before him/her, to modify the teachings of combination of Lee and Subbarao to include the teachings of Pham with the motivation of leveraging non-uniform miss penalty in cache replacement policy to improve processor performance and power. [Pham, ¶0022]
Allowable Subject Matter
Claims 2, 6-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5 and 10 are objected because they are dependent on claims containing allowable subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/Primary Examiner, Art Unit 2132